Exhibit 23.2 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT PUBLIC ACCOUNTANTS I consent to the incorporation by reference in thisRegistrationStatement of Speedsport Branding, Inc. on FormS-1/A,of myreportdated May 5, 2010 onthefinancial statements of Speedsport Branding, Inc. for the years ended December 31, 2008 and 2009. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado August 9, 2010
